DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, and 4-20 are pending.
Claims 10-19 remain withdrawn from consideration as being directed to non-elected inventions.
Claims 1, 2, 4-9, and 20 are presented for examination and are rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ claims as presently amended now recite “[a]n antibacterial composition, comprising…an organometallic catalyst selected from the group consisting of an aluminum Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  For purposes of compact prosecution the examiner will consider the newly added claim language as descriptive of the properties applicants ascribe to the effects including either of an aluminum chelate compound or zirconium chelate compound into the compositions claimed.  Applicants are reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (U.S. PGPub. 2016/0032180) as evidenced by “Ethylsilicate-48,” in view of Tanaka (U.S. PGPub. 2011/0000658), and Mawatari (5,614,568).
Applicants claims are directed to compositions combining metal-containing particles of defined particle size distribution: one mode of volume-weighted particle sizes falling within the range of 0.1-1 microns, “local maximum value of frequency of 1 micron or more, and the total volume of particles having sizes greater than 1 micron being between 5-50% of the volume of the particles,” combined with a zirconium or aluminum chelate catalyst, and either of a silicate-based compound represented by “Formula (X),” which applicants’ own specification indicates is Markush-type listing of alternatives, or define the particles as metal-supported carriers of inorganic materials including the silver applicants have elected as part of the “silver-supported glass” of the instant claims..  Claims 5 and 6 indicate that a water or ethanol solvent is to be combined with the particles, and Claim 9 indicates that the composition of Claim 1 is to be incorporated into a “wet wipe.”  Claim 20 indicates that the antibacterial metal be a combination of either silver and copper or a combination of silver and zinc.
Agrawal describes compositions of copper salts and silver halides deposited onto porous particles for use as antimicrobial agents.  [0013; 0022-32].  Agrawal indicates that the surfaces of these metal salt particles are to be functionalized by combining the salts with functionalizing materials in any ration, including weight ratios, in a range (of metal salt to functionalizing agent) of between about 100:1 to about 1:100.  [0051-52].  This describes concentrations of functionalizing agent relative to the remaining solids of between 0.99-99%, a range overlapping and therefore rendering obvious the newly added concentration limitations of Claim 1.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating that “[a] prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Functionalizing these particles by combining them with metal alkoxides such as the tetraethylorthosilicate addressing the elected “Compounds of Formula (X)” are described as providing desirable properties to these particles.  [0065-68].  Carrier particles to 
While Agrawal does not specify the specific particle size distribution of metal supported carrier particles set forth by the instant claims, Agrawal does convey that the size of the particles plays an important role of the antimicrobial properties that are to be provided by the particles in the compositions into which they are to be incorporated, rendering the particle size a result-effective variable; combined with the teachings provided by Agrawal concerning the manner in which the sizes of particles may be manipulated, the differences in particle size recitation by Agrawal and those parameters recited by the instant claims cannot be considered anything more than the optimization of a result-effective variable by one of ordinary skill in the art employing little more than the guidance available at the time the instant application was filed.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general 
Tanaka describes substrate coatings, [0001], comprising alkoxysilanes and tetrafunctional alkoxides of silicon, [0013], specifically including the instantly claimed tetraethoxysilane, [0085-89], combined with a catalyst to accelerate the reactions necessary to form the respective layers described, [0106], which specifically lists as a suitable catalyst each of the instantly claimed ethylacetoacetate aluminum diisopropylate, aluminum tris(ethylacetoacetate), and zirconium tris(ethylacetoacetate) applicants specification describes as suitable aluminum and zirconium chelates according to the instant claims.  [0109-11; 0116], see also Specification [0044].  Tanaka indicates that these coatings may suitable be combined with antibacterial agents such as silver and copper salts.  [0150; 0156].  As Agarwal describes the formation of metal alkoxide coating layers on the surface of substrate particles, Tanaka and Agarwal are analogous to the instant claims and the teachings of Tanaka concerning improving qualities of such metal alkoxide coatings, see Tanaka [0012-13], are suitably combined with Agarwal.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)
While not teaching the use of silver-supported glass as the form of silver-particle composite, the remaining specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Mawatari indicates that at the time of the instant application, porous silver-oxide containing soluble glass having particle sizes within the range of 0.1-10 microns were available for use as antimicrobial silver on porous carrier materials.  (Col.6, L.63 – Col.7, L.3).
It would have been prima facie obvious to have used the porous silver-on-glass particles described by Mawatari as the porous antimicrobial silver on porous substrate particles described by Agrawal, because generally, it is prima facie obvious to select a known material for See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered.
Applicants argue that the newly added limitation describing the properties applicants assert the chelate compounds required by the claims contribute to the composition as a whole is not taught by Agrawal, and that Agrawal in fact teaches away from the inclusion of such compounds.  
Applicants are reminded that Agrawal was not relied upon to teaching the inclusion of the aluminum or zirconium chelate compounds claimed; this is taught by the Tanaka reference.  Applicants arguments that somehow Agrawal teaches away from the inclusion of the chelate compounds claimed is unsupported by the record, as nothing of Agrawal criticizes, discredits, or otherwise discourages the combination proposed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), see also In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613